 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:06-cr-0058-JAM-EFB P

12                        Respondent,
13             vs.                                       ORDER

14    JAGDIP SINGH SEKHON, MANJIT
      KAUR RAI
15
                          Movants.
16

17

18            Pursuant to the parties’ stipulation (ECF No. 794) and for the reasons stated therein, IT IS

19   HEREBY ORDERED that hearing on Movant Sekhon’s Motion for Discovery (ECF No. 792)

20   currently set for December 12, 2018, is continued to January 9, 2019, at 10:00 a.m. in Courtroom

21   No. 8.

22   DATED: December 4, 2018.

23

24

25

26

27

28
